Citation Nr: 1624548	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-47 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for Post-Traumatic Stress Disorder (PTSD).

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970 and was awarded a Purple Heart with an Oak Leaf Cluster and the Vietnamese Cross of Gallantry.  He also served on active duty in the United States Air Force from November 1972 to March 1974 and in the United States Army Reserve from November 1991 to January 1992. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran's VA Form 9 indicates that he requested a hearing before the Board in Washington, D.C.; however, he contacted the Board in February 2016 indicating that he would be unable to appear before the Board and was declining a hearing scheduled at the Central Office in Washington, D.C.  The February 2016 Report of General Information indicated the Veteran was informed that he could request a video hearing at a regional office and was given the contact information necessary to make such a request.  At the time of this decision, the Veteran has not contacted VA to request a video hearing.  Therefore, the Board can only assume the Veteran does not want a hearing and his request has been withdrawn. 

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

In a March 2013 Statement in Support of Claim, the Veteran notified the Board that he wished to withdraw his claim for entitlement to service connection for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In his March 2013 Statement in Support of Claim, the Veteran withdrew the claim of entitlement to service connection for PTSD.  This withdrawal is in writing and has been associated with the Veteran's claims file.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to service connection for PTSD is dismissed.


REMAND

As a preliminary matter, the Board notes that record appears to be missing pertinent documents.  A review of the record indicates that the Veteran's records for his active duty period from November 1991 to January 1992 were requested in April 2008.  These records have not been associated with the Veteran's claims file, nor has there been a formal finding that the records could not be obtained.  Upon remand, further attempts should be made to obtain and associate these records with the Veteran's claims file. 

With respect to the Veteran's claim for entitlement to service connection for a bilateral hearing disability, the February 2013 Supplemental Statement of Case (SSOC) found the Veteran did not have a current hearing loss disability for VA purposes.  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The SSOC noted correctly that the VA examination from February 2009 did not show that the Veteran's hearing loss met the thresholds necessary to show a current hearing loss disability, which are found in 38 C.F.R. § 3.385 (2015).  However, the Veteran has since alleged that his hearing has worsened. 

Specifically, the statements in support of the case from December 2010 and in March 2013 indicated the Veteran believes he might now meet the requirements to establish a current hearing loss disability found in 38 C.F.R. § 3.385.  Since the Veteran was last afforded an audiological examination in February 2009, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92  (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain the Veteran's service treatment records relating to his period of active service from November 1991 to January 1992.  All records received should be associated with the claims file.  All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

2. Schedule the Veteran for an examination by an appropriate examiner to determine the current nature and severity of his bilateral hearing loss disability.  Any indicated studies or diagnostic test should be performed and all clinical findings must be reported in detail. 

3. Thereafter, readjudicate the Veteran's claim.  If any determination is unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


